Citation Nr: 9930141	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-44 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for gout involving the 
feet, hands, knees, and wrists, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for gout.  In August 1999, the veteran testified at a hearing 
before a member of the Board.  


REMAND

The veteran contends that his service-connected gout 
involving the feet, hands, knees, and wrists, is severe 
enough to warrant a rating higher than 40 percent.  The 
Board, however, finds that the medical evidence of record is 
inadequate for determining whether a rating in excess of 40 
percent is warranted.  In this case, given the veteran's 
argument that he experiences chronic pain and an increase in 
symptomatology due to his service-connected gout, further 
evidentiary development is required.  This is so because the 
criteria for rating gout require consideration of limitation 
of motion, which consequently requires application of 
38 C.F.R. §§ 4.40, 4.45 (1999).  

The veteran's service-connected gout involving multiple 
joints has been evaluated, as 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5017 (1999).  Gout is to be rated, 
by analogy, to rheumatoid arthritis under Code 5002.  The 
Board notes that rheumatoid arthritis may be rated either on 
the basis of being an active disease process or, if inactive, 
on the basis of chronic residuals (e.g., limitation of 
motion).  An active process, with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).  An active 
process, with less than criteria for 

100 percent but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, warrants a 60 percent rating.  
Id.  An active process, with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year, warrants a 40 percent 
rating.  Id.  

When gout is not active, it is rated for chronic residuals 
which are evaluated on the basis of limitation of motion or 
ankylosis, favorable or unfavorable, under the appropriate 
diagnostic codes pertaining to disability of the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate codes, an evaluation of 10 percent is assigned 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  These 10 percent evaluations 
are to be combined, but not added under Diagnostic Code 5002.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.  The Board 
finds that the December 1996 VA examination is inadequate for 
rating purposes because the examiner did not undertake such a 
DeLuca-type assessment for the all the joints in question.  
The full extent of 

impairment is not clear from the report of that examination.  
Therefore, a remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment or evaluation of 
his service-connected gout since December 
1996, that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the present severity of his 
service-connected gout.  The claims 
folder, all additional evidence obtained 
pursuant to the request above, this 
remand, and applicable rating criteria 
should be made available to the examiner 
prior to the examination.  The rationale 
for the examiner's opinions should be 
explained in detail.  All tests and 
studies deemed appropriate by the 
examiner should be conducted. The 
examiner is asked to answer the following 
questions, in light of all the evidence:

Does the veteran have gout as an active 
process? If so, the examiner is asked to 
answer the following questions: (a) How 
often does the veteran have 
incapacitating exacerbations? (b) Does 
gout result in symptom combinations 
productive of definite impairment of 
health? (c) What objective examination 
evidence 

supports a finding that there are symptom 
combinations productive of impairment of 
health? (d) Is gout characterized by 
weight loss and anemia, or productive of 
a severe impairment to his health? (e) 
Does gout result in constitutional 
manifestations, associated with active 
joint involvement, which are totally 
incapacitating?

If the veteran does not have gout as an 
active process, the examiner is asked to 
answer the following questions: (a) What 
are the chronic residuals (such as 
limitation of motion or ankylosis) of 
gout? (b) Does the veteran have chronic 
residuals in the feet, hands, knees, 
and/or wrists? (c) For each joint with 
chronic residuals, what objective 
manifestations (such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion) confirm the presence of 
limitation of motion? (d) For each joint 
affected by limitation of motion, what 
are the exact ranges of motion? (d) For 
each joint affected by ankylosis, what is 
the degree of ankylosis?

The examiner should also make all 
findings necessary to determine 
functional losses of each joint affected 
by gout.  See DeLuca, supra.  The 
examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether any 
joint exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate.  If the veteran is examined at 
a point of 

maximum debility, this should be noted.  
The examiner should also specify the 
extent, if any, to which pain, evidenced 
by the physical behavior of the veteran, 
results in functional loss and whether 
there is adequate pathology to support 
the level of each of the veteran's 
subjective complaints.

3.  In re-adjudicating the claim, the RO 
must consider all possible diagnostic 
codes, including limitation of motion 
codes for each affected joint.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued.  
38 C.F.R. § 19.31 (1999).  All applicable 
rating criteria should be set forth.  If 
the veteran does not appear for the 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


